DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/07/2021 has been entered. 

Claims 1-4,  9-11, 16, and 17 have been amended and Claims 5, 12, and 18 have been cancelled as per the amendment filed on 5/07/2021.
Currently Claims 1-4, 6-11, 13-17, 19 and 20 are pending and prosecuted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.  (currently amended)  An integrated touch sensitive display, comprising:
a first portion of the display comprising first integrated display and touch sensing circuitry; and
a second portion of the display comprising second integrated display and touch sensing circuitry;
wherein each of the first and second portions include a plurality of adjacent rows of display pixels; and
wherein at least two adjacent rows in the second portion of the second integrated display and touch sensing circuitry [[is]]are configured to simultaneously perform touch scanning, and at least two adjacent rows in the first portion of the first integrated display and touch sensing circuitry [[is]]are configured to simultaneously perform display updating concurrently with the performance of the touch scanning by the second integrated display and touch sensing circuitry.

9. (currently amended) An integrated touch screen, comprising: 
a plurality of rows of display pixels, each row of display pixels configurable for either display updating or touch scanning; and 
a processor communicatively coupled to the plurality of rows of display pixels and capable of, in a first time period, configuring a first set of multiple adjacent rows within the plurality of rows of display pixels to simultaneously perform first touch scanning, and configuring a second set of multiple adjacent rows within the plurality of rows of display pixels to simultaneously perform first display updating;
wherein the first touch scanning is performed at the same time as the first display updating; and 
wherein the second set is nonoverlapping with the first set.

16. (currently amended) A method of operating an integrated touch screen having a plurality of rows of display pixels, each row of display pixels configurable for either display updating or touch scanning, the method comprising: 
in a first time period, configuring a first set of multiple adjacent rows within the plurality of rows of display pixels to simultaneously perform first touch scanning, and simultaneously perform first display updating; 
wherein the first touch scanning is performed at the same time as the first display updating; and 
wherein the second set is nonoverlapping with the first set.

Allowable Subject Matter

Claims 1-4, 6-11, 13-17, 19 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 9, and 16.

Choi et al., US Patent Publication 2005/0094038, teaches an LCD having a touch screen function, where rows of pixels are either performing touch sensing or display updating. However,  Choi does not disclose wherein at least two adjacent rows in the second portion of the second integrated display and touch sensing circuitry are configured to simultaneously perform touch scanning, and at least two adjacent rows in the first portion of the first integrated display and touch sensing circuitry are configured to simultaneously perform display updating .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383.  The examiner can normally be reached on Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/PATRICK F MARINELLI/           Primary Examiner, Art Unit 2699